IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-10-00383-CR

ROBERT WALTER BONNER,
                                                            Appellant
v.

THE STATE OF TEXAS,
                                                            Appellee



                           From the 413th District Court
                              Johnson County, Texas
                              Trial Court No. F42790


                          MEMORANDUM OPINION


      Robert Walter Bonner seeks to appeal the trial court’s denial of his post-

conviction petition for disclosure of grand jury testimony. The Clerk of this Court

notified the parties that the appeal was subject to dismissal for want of jurisdiction

because it did not appear that the Court had jurisdiction to address the appeal. See Kelly

v. State, 151 S.W.3d 683 (Tex. App.—Waco 2004, no pet.). The Clerk further notified the

parties that the appeal may be dismissed unless a response was filed showing grounds

for continuing the appeal. See TEX. R. APP. P. 44.3. Bonner has filed a response in which
he concedes that the appeal should be dismissed for want of jurisdiction. Accordingly,

the appeal is dismissed.



                                                    FELIPE REYNA
                                                    Justice
Before Chief Justice Gray,
       Justice Reyna, and
       Justice Davis
Appeal dismissed
Opinion delivered and filed November 24, 2010
Do not publish
[CR25]




Bonner v. State                                                                 Page 2